Plaintiff in error, Sid Giles, was convicted on an information charging that, in Carter county, February 8, 1923, he did have in his possession three pints of whisky with the willful and unlawful intent then and there to give, sell, barter, and otherwise furnish the same to others, and, in accordance with the verdict of the jury, he *Page 161 
was sentenced to pay a fine of $50 and to be confined for 30 days in the county jail. On January 9, 1924, judgment was rendered in accordance with the verdict, and from the judgment he appealed by filing in this court May 8, 1924, petition in error with case-made.
No brief has been filed. When the case was called for final submission, no appearance was made in behalf of plaintiff in error, and the cause was submitted on the record.
Upon a careful examination of the record, we have failed to discover anything whereof the plaintiff in error has just right to complain.
The judgment appealed from is therefore affirmed.
BESSEY, P.J., and EDWARDS, J., concur.